Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
This office action is in response to applicant's request for continued examination filed on October 14, 2021.

Continued Examination Under 37 CFR 1.114.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. 
Applicant's submission and amendments filed on October 14, 2021, have been entered.

Status of Claims
Amendment of claims 47, 55-56, 71-72, 74-75, 77-78, 80-81 and 92; and cancellation of claim 91 and addition of claim 93 is acknowledged
Claims 1-57, 64-90 and 92-93 are currently pending and are the subject of this office action.
1-54 and 64-70 were withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on March 25, 2016.
Claims 87-88 and 90 are further withdrawn since they encompass active ingredients that are not corticosteroids.
Claims 55-57, 71-86, 89 and 92-93 are presently under examination.

Priority
This application is a CON of 12/269,816 filed on 11/12/2008 (US 9,050,368), which claims the benefit of U.S. Provisional Application No. 60/987,720, filed November 13, 2007; U.S. Provisional Application No. 61/012,012, filed December 06, 2007; U.S. Provisional Application No. 61/015,998, filed December 21, 2007; U.S. Provisional Application No. 61/019,818, filed January 08, 2008; U.S. Provisional Application No. 61/034,941, filed March 07, 2008; U.S. Provisional Application No. 61/035,348, filed March 10, 2008; U.S. Provisional Application No. 61/054,103, filed May 16, 2008; U.S. Provisional Application No. 61/054,104, filed May 16, 2008; U.S. Provisional Application No. 61/054,105, filed May 16, 2008; U.S. Provisional Application No. 61/054,106, filed May 16, 2008, U.S. Provisional Application No. 61/054,107, filed May 16, 2008, and U.S. Provisional Application No. 61/090,658, filed August 20, 2008.



Rejections and/or Objections and Response to Arguments
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated (Maintained Rejections and/or Objections) or newly applied (New Rejections and/or Objections, Necessitated by Amendment or New Rejections and/or Objections not Necessitated by Amendment).  They constitute the complete set presently being applied to the instant application. 
Responses to Applicant’s arguments have been addressed immediately after the corresponding rejections, or in the section: Withdrawn Rejections and/or Objections, if the rejection was withdrawn.


Claim Rejections - 35 USC § 112 (New Rejection).
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 55-57, 71-86, 89 and 92-93 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


“at least two viscosity enhancing agents comprising maltodextrin”
Maltodextrin is a single substance, how can two viscosity agents comprise maltodextrin.  What are those “viscosity enhancing agents” that comprise maltodextrin?

The metes and bounds of the claims are not clearly defined.

For prior art purposes it is going to be assumed that the viscosity enhancing agent is maltodextrin.


Claim Rejections - 35 USC § 112 (New Rejection).
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 55-57, 71-86, 89 and 92-93 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the 

Claims 55-57, 71-86, 89 and 92-93 recite:
“at least two viscosity enhancing agents comprising maltodextrin”.
However, a careful review of the specification and the claims, as originally filed, do not appear to lend support for the above limitation.


Claim Rejections - 35 USC § 103 (Modified Rejection).
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 55-57, 71-86, 89 and 92-93 are rejected under 35 U.S.C. 103(a) as being unpatentable over:
Dohil (US 2007/0111978, cited in prior office action), 
as evidenced by: 
NDB No. 19868 (Exhibit A cited by Applicant, 2007, cited in prior office action),
http://www.scientificpsychic.com/blogentries/splenda-sweetener-the-delusion-of-low-calories.html (08-17-2007, cited in prior office action), 
Pulmicort Respules ® (Booklet Approval 2000, pages 1-23, cited by Applicant, cited in prior office action), and
Pipkin et. al. (US 2007/0020196, cited in prior office action),
in view of Nilsson (US 6,291,445, cited in prior office action), 
in view of Guivarc’h et. al. (US 2002/0002154), and 
in view of Palepu (US 2007/0116729).

Eosinophilic Esophagitis (EE, an inflammatory disease of the gastrointestinal tract) comprising the oral administration of a composition comprising: a therapeutically effective amount of budesonide (a corticosteroid) (see for example [0011]) wherein the formulation has at least one excipient that increases the viscosity of the composition (see paragraphs [0020]-[0021], [0046]-[0047] and paragraph [0011]).  Among the excipients that increase viscosity, the authors mention sucralose and cellulose preparations like: maize starch, wheat starch, rice starch, potato starch, gelatin, gum tragacanth, methyl-cellulose, hydroxypropylmethyl-cellulose (HPMC), carboxymethyl-cellulose (CMC), and/or povidone (PVP) (see paragraphs [0014] and [0037]-[0038], [0045] and claim 23).  
More precisely, Dohil teaches Liquid oral suspensions which include, for example, those prepared by adding about 4 grams to about 25 grams of Splenda ® to 4 mL of 0.500 mg Budesonide suspension (Pulmicort ®) (see paragraphs [0030] and [0046]).  (Although the authors mention sucralose, indeed they are referring to Splenda ®, see for example paragraph [0046]).  

Splenda ® is a mixture comprising approximately 1% sucralose, 80% dextrose, 10% maltodextrin, and 9% water as evidenced by the articles: 
NDB No. 19868 (Exhibit A cited by Applicant), and http://www.scientificpsychic.com/blogentries/splenda-sweetener-the-delusion-of-low-calories.html   
As such 1 gram of S Splenda ® contains approximately:
1- 10 mg of sucralose,
dextrose,
3- 100 mg of maltodextrin, and
4- 90 mg (0.09 mL) of water.

Pulmicort ® is a formulation consisting of: Budesonide (a corticosteroid) as the active ingredient, and the inactive ingredients: disodium edetate, sodium chloride, sodium citrate/citric acid (a buffer), polysorbate 80 (a surfactant), and water (a liquid vehicle), and is sold as a sterile suspension for inhalation via jet nebulizer (i.e. intranasal spray) for the treatment of asthma (see page 9 of the Pulmicort Respules ® booklet, under description).  
More specifically, Pulmicort ® comprises:
1- 0.05 mg to 1.00 mg of budesonide,
2- 0.05 mg to 0.15 mg of Na EDTA (disodium edetate),
3- 0.25 to 0.30 mg citric acid/ 0.45 mg to 0.55 mg sodium citrate, and
4- 0.15 mg to 0.25 mg of polysorbate (polysorbate 80), and
5- 1 mL of water
as evidenced by Pipkin (see paragraph [0005]).

The above mixture of 4 grams of Splenda ® and 4 mL of 0.50 mg Budesonide suspension (Pulmicort ®) disclosed by Dohil, will result in a final composition comprising:
1- 0.50 mg of budesonide,
2- 0.20 mg (0.05 x 4) to 0.60 mg (0.15 x 4) disodium edetate,

4- 0.60 mg (0.15 x 4) to 1.00 mg (0.25 x 4) polysorbate 80,
5- 40 mg sucralose,
6- 3,200 mg of dextrose,
7- 400 mg of maltodextrin, and
8- 4.36 mL of water (4 mL form Pulmicort ® and 0.36 mL (0.09 mL x 4) from 4 grams of Splenda ®).

So the amount per mL of water will result in the following composition:
1- 0.115 mg/mL budesonide (a corticosteroid),
2- 0.046 mg/mL to 0.138 mg/mL disodium edetate (an antioxidant),
3- 0.230 mg/mL to 0.275 mg/mL citric acid / 0.413 mg/mL to 0.505 mg/mL sodium citrate buffer,
4- 0.138 mg/mL to 0.229 mg/mL polysorbate 80 (a surfactant),
5- 9.174 mg/mL of sucralose (a viscosity increasing excipient),
6- 734 mg/mL of dextrose (a sweetener),
7- 91.6 mg/mL of maltodextrin, and
8- 1.0 mL of water (a liquid vehicle).

In order to translate the above concentrations of ingredients from mg/ml of water to mg/mL of final volume of the composition, some speculation will have to be made: adding the total amount of solids above will afford: about 800 mg of solids in 1 mL of per mL of final composition assuming a range of the final composition between 1 mL and 2 mL:

1- About 0.0575 mg/mL to about 0.115 mg/mL budesonide (a corticosteroid),
2- About 0.023 mg/mL to about 0.138 mg/mL disodium edetate (an antioxidant),
3- About 0.115 mg/mL to about 0.275 mg/mL citric acid / and about 0.206 mg/mL to about 0.505 mg/mL sodium citrate buffer,
4- About 0.069 mg/mL to about 0.229 mg/mL polysorbate 80 (a surfactant),
5- About 4.58 mg/mL to about 9.17 mg/mL of sucralose (a viscosity increasing excipient),
6- About 367 mg/mL to about 734 mg/mL of dextrose (a sweetener),
7- About 45.8 mg/mL to about 91.6 mg/mL of maltodextrin, and
8- 1.0 mL of water (a liquid vehicle).

Dohil does not teach that an additional excipient comprising a combination of CMC and MCC in an amount of about 1 mg/mL to about 150 mg/mL of the composition and wherein the CMC/MCC ratio is between about 20/80 and about 5/95.
 However, Nilsson teaches very similar formulations of budesonide Pulmicort® which comprise MCC and CMC as viscosity agents (see for example, column 2, lines 30-42). The thickening agent may be present at about 0.1% to about 3.0% w/w of the formulation.  Preferably MCC and CMC are present at about 0.5% to 2.5% (see column 12.5 mg/mL of suspension, and 0.1% w/w and 3.0% w/w translate into 1 mg/mL and 30 mg/mL respectively assuming a density of the suspension approximately 1 g/mL.  All of these amounts anticipate the claimed range of 1 mg/mL to about 150 mg/mL.  Further since both MCC and CMC can each be present in amounts between 0.5% and 2.5%, in the extreme cases they can be present in ratios between: 0.5% CMC and 2.5% MCC or 2.5% CMC and 0.5% MCC which corresponds to CMC/MCC ratios between 0.2 (17/83) and 5.0 (83/17) which overlaps with the instantly claimed range of ratios 0.05 (5/95) and 0.25 (20/80).

Dohil does not teach the presence of the preservative selected from potassium sorbate and sodium benzoate in an amount of about 0.2 mg/mL to about 10 mg/mL.  
However, Nilsson teaches very similar formulations of budesonide Pulmicort® which comprise preservatives like potassium sorbate and/or sodium benzoate in order to protect the formulation from microbial contamination (see column 2, lines 61-64).  Further, Nilsson teaches an example wherein 240 g of potassium sorbate was present in approximately 200 liters of composition (see column 4, lines 5-15), which translates into 1.2 mg / mL assuming a density of the suspension approximately 1 g/mL, which anticipates the concentration range of the instant claims (0.2 mg/mL to about 10 mg/mL).



At the time of the invention it would have been prima facie obvious for a person of ordinary skill in the art to substitute one functional equivalence (any viscosity agent like sucralose) for another (a mixture of MCC and CMC as taught by Nilsson) with an expectation of success, since the prior art establishes that both function in similar manner. 
The skilled in the art will be further motivated to add a preservative like potassium sorbate as suggested by Nilsson in order to protect the formulation from microbial contamination.
Further, since the prior art suggests the use of antioxidants like ascorbic acid in formulations comprising budesonide, and since Dohil already teaches the presence of the antioxidant EDTA, at the time of the invention it would have been prima facie obvious for a person of ordinary skill in the art to add a second antioxidant like ascorbic acid with an expectation of success, since the prior art establishes that formulations comprising budesonide will benefit from the presence of antioxidants in general and ascorbates in particular.

All this will result in a formulation comprising:
budesonide (a corticosteroid),
2- About 0.023 mg/mL to about 0.138 mg/mL (which overlaps with the instantly claimed range (0.05 mg/mL to about 25 mg/mL) disodium edentate and sodium ascorbate (antioxidants),
3- About 0.115 mg/mL to about 0.275 mg/mL (which anticipates the instantly claimed range of 0.1 mg/mL to about 10 mg/mL) citric acid / and about 0.206 mg/mL to about 0.505 mg/mL (which anticipates the instantly claimed range of 0.1 mg/mL to about 30 mg/mL) sodium citrate (buffer),
4- About 0.069 mg/mL to about 0.229 mg/mL (which anticipates the instantly claimed range of 0.01 mg/mL to about 1.0 mg/mL) polysorbate 80 (a surfactant),
5- A preservative selected from potassium sorbate and sodium benzoate in an amount of 1.2 mg / mL which anticipates the concentration range of the instant claims (0.2 mg/mL to about 10 mg/mL),
6- About 367 mg/mL to about 734 mg/mL (which is very close to the instantly claimed range of 0.1 mg/mL to 300 mg/mL) of dextrose (a sweetener)
7- About 45.8 mg/mL to about 91.6 mg/mL (which overlaps the instantly claimed range of 70 mg/mL to about 1000 mg/mL) of maltodextrin,
8- Between 1 mg/mL and 30 mg/mL (which anticipate the claimed range of 1 mg/mL to about 150 mg/mL) of the viscosity enhancing agents CMC and MCC in CMC/MCC ratios between 0.2 (17/83) and 5.0 (83/17) which overlaps with the instantly claimed range of ratios 0.05 (5/95) and 0.25 (20/80), and
9- 1.0 mL of water (a liquid vehicle).



MPEP 2144.05 states: In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Even a slight overlap in range establishes a prima facie case of obviousness. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003).  
"A prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness."  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). >See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005).
MPEP 2144.05 states: “A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of “having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium” as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium.).” 

The prior art does not explicitly teach: “wherein the pharmaceutical composition has a mucoadhesive characteristic and viscosity sufficient to at least partially coat the 
However, Dohil teaches that the compositions are provided in an amount that reach the esophagus in an effective amount and that the skilled in the art will be able to determine the amount necessary to be sufficient to coat the esophagus (see [0031]).
The office does not have the facilities and resources to provide the factual evidence needed in order to establish that the pharmaceutical composition used in the method of the prior art does not possess the same material, structural and functional characteristics of the pharmaceutical composition claimed in the instant application.  In the absence of evidence to the contrary, the burden is on the applicant to prove that the pharmaceutical composition used in the claimed method is different from those made obvious by the prior art and to establish patentable differences.  See In re Best 562F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2d 1922 (PTO Bd. Pat. App. & Int. 1989).

All this will result in the practice of claims 55-56 with a reasonable expectation of success.

For claim 57, Dohil teaches the administration of twice daily 500 μg of budesonide for a total of 1 mg of budesonide per day (see [0046]), which anticipates the instant range of 0.1 mg to about 20 mg. 



For claims 72, Dohil further teaches that the treatment can last from 6 months up to a year (see [0033]).

For claim 73, Dohil teaches that the patient is 6 years old (see [0046]).

For claim 74, Dohil teaches that the initial treatment (i.e. the patient did not receive previous EE treatment) can be form 3 days to 2 weeks, or from 4 weeks to about 16 weeks, or from or from 8 weeks to 12 weeks (see [0033]), all of which anticipate the instantly claimed range of  3 days to about 16 weeks.

For claims 75, Dohil further teaches that the treatment can last from 6 months up to a year (see [0033]).

For claim 76, Dohil teaches that the patient is 6 years old (see [0046]).

For claim 77, Dohil teaches that the initial treatment (i.e. the patient did not receive previous EE treatment) can be form 3 days to 2 weeks, or from 4 weeks to 

For claims 78, Dohil further teaches that the treatment can last from 6 months up to a year (see [0033]).

For claim 79, Dohil further teaches that adults also suffer from EE (see [0066] and [0071]). Dohil also teaches: “Although this therapy is particularly beneficial to children in that they often have the most difficulty using the puff and swallow technique, the methods of the present invention may also be used for individuals of any age ([0021]).

For claim 80, Dohil teaches that the initial treatment (i.e. the patient did not receive previous EE treatment) can be form 3 days to 2 weeks, or from 4 weeks to about 16 weeks, or from or from 8 weeks to 12 weeks (see [0033]), all of which anticipate the instantly claimed range of  3 days to about 16 weeks.

For claims 81, Dohil further teaches that the treatment can last from 6 months up to a year (see [0033]).

For claim 82, Dohil teaches that the individual received previous therapy but continued to have persistent EE (see [0046]).



For claim 89, Dohil further teaches that the individual being treated had 50 eosinophils per high power field (eos/HPF) (see [0046]).

The prior art teaches all the limitations of claims 84-85, except for the corticosteroid and the additional active ingredient are in a single dose or separate dose forms.
However, these are routine forms of administration, and when two separate ingredients are being administered, there are only two options, either they are administered together or separate, thus resulting in the practice of claims 84-85 with a reasonable expectation of success.


For claim 92, Dohil teaches About 45.8 mg/mL to about 91.6 mg/mL (see above), which is very close to the instantly claimed range of 200 mg/mL to about 400 mg/mL of maltodextrin,
MPEP 2144.05 states: “A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of “having 0.8% nickel, 0.3% 
All this will result in the practice of claim 92 with a reasonable expectation of success.

For claim 93, the prior art does not explicitly teach that: “the pharmaceutical composition has a viscosity of at least about 50 cP at 25 C”.
However, Dohil teaches that “the viscosity should be at the level sufficient to deliver an effective amount of the composition to the esophagus, for example in an amount that may coat the esophagus” (See [0043])
The office does not have the facilities and resources to provide the factual evidence needed in order to establish that the pharmaceutical composition used in the method of the prior art does not possess the same material, structural and functional characteristics of the pharmaceutical composition claimed in the instant application.  In the absence of evidence to the contrary, the burden is on the applicant to prove that the pharmaceutical composition used in the claimed method is different from those made obvious by the prior art and to establish patentable differences.  See In re Best 562F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2d 1922 (PTO Bd. Pat. App. & Int. 1989).

All this will result in the practice of claim 93 with a reasonable expectation of success.

Response to Applicant’s arguments related to the above rejection
Applicant's arguments have been fully considered but are not persuasive.
Since a new rejection necessitated by amendment was issued (see above), it is the Examiner’s belief that most of the arguments presented by Applicant have been considered/answered in the rejection itself, so only those arguments not addressed in the rejection are being considered below:

Applicant argues that:
he Office correctly identifies that “Dohil does not teach that an additional excipient comprising a combination of CMC and MCC in an amount of about 1 mg/mL to about 150 mg/mL of the composition and wherein the CMC/MCC ratio is between about 20/80 and about 5/95.
Without acquiescing in the rejection and solely to expedite prosecution, claims 55 and 56 have been amended to further recite the limitation of at least two viscosity enhancing agents comprising maltodextrin in an amount of about 70 mg/mL (7% w/w) to about 1 g/mL of the composition and a combination of CMC/MCC in an amount of about 1 mg/mL to about 150 mg/mL of the composition. Applicant submits that this limitation is also not found in Dohil.
The Office turns to Nilsson to attempt to remedy the deficit of Dohil. Applicant traverses use of Nilsson as analogous prior art, however, for the sake of expedited prosecution only, provides the following arguments to evidence non-obviousness of independent claims 55 and 56 over Nilsson. The Office contends that “Nilsson teaches 
This passage of Nilsson does not disclose the now amended recitation of at least two viscosity enhancing agents comprising maltodextrin in an amount of about 70 mg/mL (7% w/w) to about 1 g/mL of the composition and CMC/MCC mixture in an amount of about 1 mg/mL to about 150 mg/mL of the composition. In particular, the amount of viscosity enhancing agent now required in claims 55 and 56 1s at least 70 mg/mL (maltodextrin) plus 1 mg/mL (CMC/MCC) for a total of 71 mg/mL or 7.1%, which falls outside and is over twice that of Nilsson’s recited about “0.1% to about 3.0% w/w.”
Examiner’s response:
Among the excipients that increase viscosity, Dohil mentions sucralose and cellulose preparations like: maize starch, wheat starch, rice starch, potato starch, gelatin, gum tragacanth, methyl-cellulose, hydroxypropylmethyl-cellulose (HPMC), carboxymethyl-cellulose (CMC), and/or povidone (PVP) (see paragraphs [0014] and [0037]-[0038], [0045] and claim 23).  Dohil never mentions maltodextrin has a viscosity-enhancing excipient.   So, even though maltodextrin is also known to be a viscosity-enhancing excipient, the skilled in the art, based on the teachings of Nilsson, will be motivated to replace any viscosity-enhancing agents disclosed by Dohil (i.e. sucralose and/or maltodextrin) for another: a mixture of MCC and CMC (disclosed by Nilsson), and end up with 3 possible formulations:
1- wherein only sucralose has been replaced with the MCC plus CMC mixture, which is the one used in the above 103 rejection, 

3- wherein both: maltodextrin and sucralose have been replaced with the MCC plus CMC mixture.

As such, there are only very few options (only 3) and one of those (the above option 1-) makes the instant claims obvious.

Double Patenting (Maintained Rejection)
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


Claims 55-57, 71-86, 89 and 92-93 stand rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 9,119,863.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the 863’ patent claims a method of treating .

Claims 55-57, 71-86, 89 and 92-93 stand rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,782,347.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the 347’ patent claims a similar formulation method for treating EE comprising the oral administration of a formulation comprising a corticosteroid and excipients.

Claims 55-57, 71-86, 89 and 92-93 stand rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 8,497,258.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the 258’ patent claims a method of treating EE comprising the oral administration of a formulation comprising a corticosteroid and excipients.

Claims 55-57, 71-86, 89 and 92-93 stand rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-48 of U.S. Patent No. 9,050,368.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the 368’ patent claims a formulation comprising a corticosteroid and excipients for the treatment of EE.

s 55-57, 71-86, 89 and 92-93 stand rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-48 of U.S. Patent No. 8,679,545.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the 545’ patent claims a formulation comprising a corticosteroid and excipients for the treatment of EE.

Claims 55-57, 71-86, 89 and 91-92 stand provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 31-32, 34, 36-39, 42, 44, 46-48 and 51-53 of copending Application No. 14/811,617.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the 617’ application claims a formulation comprising a corticosteroid and excipients for the treatment of EE. 

Response to Applicant’s arguments related to the above rejection
Applicant's arguments have been fully considered but are not persuasive.

Applicant argues that:
Applicant defers responding to these provisional rejections at present.
Examiner’s response:
This rejection is maintained since applicant has (effectively) not responded to the rejection in a substantive manner. See 37 CFR § 1.111(b) and MPEP § 714.02.


Conclusion
No claims are allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCOS L SZNAIDMAN whose telephone number is (571)270-3498.  The examiner can normally be reached on Flexing M-F 7 AM-7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 2-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCOS L SZNAIDMAN/
Primary Examiner, Art Unit 1628
February 28, 2022.